164 So.2d 23 (1964)
Frieda KARL and John Karl, her husband, Appellants,
v.
DAVID RITTER, SPORTSERVICE, Inc., and Dania Fronton Corporation, Appellees.
No. 63-522.
District Court of Appeal of Florida. Third District.
May 12, 1964.
Rehearing Denied June 5, 1964.
Orr & Kaplan, Miami, for appellants.
Knight, Smith, Underwood & Peters and Wm. M. Hoeveler, Miami, for appellees.
Before HORTON, TILLMAN PEARSON and HENDRY, JJ.
PER CURIAM.
The plaintiffs appeal a final judgment for the defendants in an action for personal injury. The appellants urge first that the trial judge erred in refusing two of their requested instructions. Each instruction was upon the issue of contributory negligence. Instructions on the issue were included in the court's charge, which, when read in its entirety, reveals that the issue was adequately covered and the jury was not in any way misled. Therefore, appellants are not entitled to a reversal on their first point. See Leake v. Watkins, 73 Fla. 596, 74 So. 652; H.I. Holding Company v. Dade County, Fla.App. 1961, 129 So.2d 693.
Upon appellants' second point, it is urged that there were no facts before the jury to raise the issue of contributory negligence; therefore, the trial judge erroneously *24 denied appellants' motion for a new trial on the ground that the verdict was against the weight of the evidence. This point is also unavailing. Appellants requested instructions on the issue without first urging that it was improperly included in the court's general charge. One may not assert error upon an action of the trial court in which he himself has acquiesced. Roe v. Henderson, 139 Fla. 386, 190 So. 618.
Affirmed.